NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
LENS.COM, INC.,
Appellant,
V.
1-800 CONTACTS, INC.,
Appellee.
2011-1258 -
(Cance11ati0n N0. 92049925)
Appea1 from the United States Patent and Trademark
OfE1ce, Tradernark Tria1 and Appea1 B0ard.
ON MOTION
ORDER
LENS.COM moves for a 7-day extension of t;ime, until
August 25, 2011, to tile its reply brief
Up0n consideration thereof
IT ls ORDERED THAT:

LENS.COM V. 1-800 CONTACTS
The motion is granted
AUG 2 5 2011
Date
ccc Anth0ny J. DeGidi0, Esq.
l\/lark A. Mi11er, Esq.
s21
2
FoR THE CoURT
/s/ J an H0rbal_\[
J an Horba1y
Clerk
FILED
ss confer 0F APPEALs ron
ms FEnERAL manner
AUG Z5ZUi1
.lAN HDRBALY
‘CLERK